Case 18-11579-CSS Doc 143 Filed 12/17/18 Page 1 of 9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter ll
In re:
Case No. 18-11579 (CSS)

SIW HOLDING COMPANY, INC., et al.,l Jointly Adrninistered

Hearing Date: January 7, 2019 at 11:00 a.m.
Objection Deadline: December 31, 2018 at 4:00 p.m.

Debtors.

\_/\/\/\/\./\./\./

 

DEBTORS’ MOTION FOR ENTRY OF AN ORDER APPROVING A STIPULATION
FOR TURNOVER OF RABBI TRUST ASSETS TO THE DEBTORS

The debtors and debtors-in-possession in the above-captioned cases (the “Deb@_r_s”)
hereby move (the “M_gt_ior_l”) for entry of an order, pursuant to sections l05(a), 363(b)(l), 54l(a),
and llO7(a) of title ll of the United States Code (the “Bankruptcy Code”) and Rule 9019 of the
Federal Rules of Banl<ruptcy Procedure approving a stipulation by and among Debtor
Washington Inventory Service, Delaware Charter Guarantee and Trust Company, conducting
business as Principal Trust Company (the “M”) and Principal Life Insurance Company
(“Principal Life,” and together With the Trustee, “Principa ”), attached hereto as Exhibit A (the
“Stipulation”) and directing the Trustee to deliver assets of the Trust (as defined herein) to the
Debtors. In support of the Motion, the Debtors respectfully represent as folloWs:

JURISDICTION AND VENUE

l. This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

 

1 The Debtors in these chapter ll cases, along With the last four digits of each Debtor’s federal tax
identification number, are: SIW Holding Company, lnc. f/k/a/ WIS Holding Company, lnc. (2673); WIS Holdings
Corp, (4184); Western Inventory Service, Inc. (2867); Washington Inventory Service (1851); WIS International, Inc,
(1762); Labor Support lnternational, lnc. (ZlSl); and Service Support International, Inc. (2152), The Debtors’
mailing address is 9265 Sky Park Court, Suite lOO, San Diego, CA 92123~4312.

IMPAC 5848606V.5

 

 

Case 18-11579-CSS Doc 143 Filed 12/17/18 Page 2 of 9

2. The statutory predicates for the relief requested herein are Bankruptcy Code
sections 105(a), 363(b)(1), 54l(a), and llO7(a).
BACKGROUND
3. On July 2, 2018 (the “Petition Date”), the Debtors commenced their bankruptcy

cases by filing voluntary petitions for relief under chapter ll of the Bankruptcy Code (the

¢‘

Chapter ll Cases”).

4. The Debtors continue to operate their businesses and manage their properties as
debtors-in¢possession, pursuant to sections 1107 and llO8 of the Banl<ruptcy Code. On
September 25, 2018, the Office of the United States Trustee (the “QS_T”) appointed an Official
Committee of Unsecured Creditors (the “Comrnittee”).

5. A detailed description of the Debtors’ business and the reasons for filing these
Chapter ll Cases is set forth in the Declaraz‘ion 0f Timothy J. Bernlohr, in Support of Petl`tz'ans
and Inz`tz'al Motz'ons (the “Bernlohr Declaration”) Which is incorporated herein by reference

l RELIEF REOUESTED

6. By this l\/Iotion, the Debtors ask the Court for entry of an order authorizing
Washington lnventory Service (the “Company”) to enter into a stipulation (the “ tipulation”)
With the Trustee, in its capacity as trustee under the Trust Agreement dated July l, 2005 (the
“Trust Agreement”), attached hereto as Exhibit B, for turnover of the trust funds currently in the
Trustee’s possession pursuant to the Trust Agreernent, less Principal’s reasonable expenses;
provided however that the Banl<ruptcy Court shall retain jurisdiction to resolve any dispute

regarding the amount of such expenses

lMPAC 5848606v.5

Case 18-11579-CSS Doc 143 Filed 12/17/18 Page 3 of 9

BASIS FOR RELIEF

7. Before the Petition Date, the Company maintained a certain non-qualified
deferred compensation plan called The Executive Nonqualified Excess PlanSM( the “NQ Plan”)2
to provide deferred compensation to a select group of executives under sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirernent lncome Security Act of 1974 (“_EBI_§_A_”).
The NQ Plan terminated due to a change of control effective June 8, 2017. Executive employees
and former employees participating in the NQ Plan shall be referred to collectively herein as the
c‘Participants.”

8. On or about July 1, 2005, the Company entered into the Trust Agreement with the
Trustee to segregate assets in a trust (the “'_fgs_t”) for the purpose of paying benefits to
Participants in the NQ Plan. The Trust is a “grantor trust” within the meaning of subpart E, part
I, subchapter J, chapter 1, subtitle A of the Internal Revenue Code, and the assets of the Trust are
subject to the claims of the grantor’s creditors.

9. On or about April 8, 2016, the Company entered into an agreement entitled
“Nonqualified Plan Service and Expense Agreement” (the “ ervices Agreement”) 3 with
Principal Life under which Principal Life agreed to provide certain administrative services in
connection with the NQ Plan.

10. The Trust Agreement expressly states that Participants hold unsecured contractual
rights against the Company. The Trust Agreement also provides that, upon the Company’s filing

of a proceeding as debtor under the Bankruptcy Code, the principal and income of the Trust shall

 

2 The NQ Plan amended and restated the WIS International Deferred Compensation Plan, which was
effective November 1, 2012

3 The Services Agreement is attached hereto as Exhibit C.

IMPAC 5848606v.5

CaSe 18-11579-CSS Doc 143 Filed 12/17/18 Page 4 of 9

at all times be subject to the claims of the Company’s general creditors Trust Agreement, at
§ 1.3.

11. Further, the~Trust Agreement provides that upon a declaration of insolvency by
the Company, the Trust’s assets shall be held for the benefit of the Company’s general unsecured
creditors Id. at § 9.1.

12. Sections 7.2 and 9.1 of the Trust Agreement provide that the Trustee is authorized
to be reimbursed out of the assets held in the Trust for its reasonable expenses incurred in the
performance of its duties under the Trust Agreement. Id. at §§ 7.2, 9.1. The Services Agreement
provides that Principal Life will be paid assorted fees for the services it provides to the Company
in connection with the NQ Plan. Services Agreement, Art. l.

13. As of the Petition Date, the Debtors’ books and records reflect that the Trust was
funded with approximately 332,110,447.534 in assets (the “Trust Assets”). The value of the Trust
Assets has fluctuated since that date, although no withdrawals or additions have been made.

14. The Debtors believe that the Trustee now holds the Trust Assets for the benefit of
the Debtors’ creditors The Company and Principal have agreed that Principal will liquidate all
Trust Assets currently in the Trustee’s possession and return the proceeds to the Debtors
pursuant to the Trust Agreement, less Principal’s reasonable expenses Although the Debtors
owed Principal nothing as of the Petition Date, additional expenses may accrue pending the
resolution contemplated by the Stipulation.

15. Thus, the Debtors seek entry of an order pursuant to sections 105 and 542 of the
Bankruptcy Code, approving the Stipulation and directing Principal to liquidate the Trust Assets

and remit the proceeds to the Debtors as set forth below:

 

4 This number includes $1,015,008.76 in stock/mutual fund assets and life insurance policies with a net
surrender value 0f$1,095,438.77.

ll\/IPAC 5848606v.5

 

IMPAC 5848606v.5

Case 18-11579-CSS Doc 143 Filed 12/17/18 Page 5 of 9

The Trustee shall remit the proceeds of the Trust Assets to the Debtors, minus
Principal’s reasonable expenses, within fifteen (15) business days after entry of an
order in form and substance acceptable to Principal approving the Stipulation,
provided that no appeal, motion for rehearing or other motion for relief from such
order has been filed prior to the expiration of such period. Contemporaneously
with the turnover of such funds to the Debtors, Principal is authorized to apply the
proceeds in full satisfaction of Principal’s reasonable expenses; provided,
however, in the event the Debtors object to the expenses sought by Principal, the
Bankruptcy Court shall retain jurisdiction to resolve any dispute regarding the
amount of Said expenses

Upon the receipt of the balance of the proceeds by the Debtors, the Trust
Agreement and the Services Agreement shall be deemed terminated and all duties
and obligations of (i) the Company and the Trustee under the Trust Agreement
and (ii) the Company and Principal Life under the Services Agreement shall be
terminated

Upon turnover of the balance of the proceeds to the Debtors, Principal will have
fulfilled its duties under the Trust Agreement and the Services Agreement in
accordance with their terms and applicable law, and shall not be liable to the
Debtors, any Participant or beneficiary, any creditor of the Debtors or any
successors in interest to any of the foregoing, with respect to the NQ Plan, the
Trust Agreement, the Trust Assets, the Services Agreement, or the Trust.

The Company’s indemnification obligations set forth in Article Vl, paragraph

B.5. of the Services Agreement and in Section 3.4 of the Trust Agreement will

 

Case 18-11579-CSS Doc 143 Filed 12/17/18 Page 6 of 9

remain in full force and effect following the turnover of the net proceeds of the
liquidated Trust Assets in the manner described herein and the subsequent
termination of the Services Agreement and the Trust Agreement.

APPLICABLE AUTHORITY

16. The commencement of a bankruptcy case “creates an estate.” See ll U.S.C.
§54l(a). The bankruptcy estate consists of “all legal or equitable interests of the debtor in
property as of the commencement of the case.” See 11 U.S.C. § 541(a)(l).

17. The Trust Agreement expressly states that the Trust Assets are subject to the
claims of the Company’s general creditors See Trust Agreement at § 9.1. Accordingly, upon
commencement of the Chapter 11 Cases, the Trust Assets became property of the Company’s
bankruptcy estate. See, e.g., Bank of America, N.A., v. Moglz`a (In re Outboard Marine Corp.),
278 B.R. 778 (N.D. lll. 2002), ajjf’d, 330 F.3d 942 (7th Cir. 2003) (rabbi trust res is property of
the estate).

18. ln the seminal case on the subject, the Fourth Circuit determined the funds in a
“rabbi trust”5 do not belong to the beneficiaries but rather to the corporation for the benefit of
the debtor’s creditors Goodman v. Resolution Trust Corp., 7 F.3d 1123, 1130 (4th Cir. 1993).
In Goodman, the Fourth Circuit concluded that the beneficiary of a rabbi trust only possesses an
unsecured claim against the company, which, upon insolvency, is to be afforded no better
treatment than any of the debtor’s other general unsecured creditors Id. at 1127.

19. Although Gooa'man involved a conservatorship and not a bankruptcy, the Fourth

Circuit’s reasoning applies with equal force in the bankruptcy context. See Moglia, 278 B.R. at

 

5 The Internal Revenue Service has issued a series of letter rulings referring to trusts for the benefit of

Participants in non-qualified deferred compensation agreements as “rabbi trusts” because the first ruling in this area
dealt with a trust formed to pay benefits to a rabbi.

IMPAC 5848606V.5

 

Case 18-11579-CSS Doc 143 Filed 12/17/18 Page 7 of 9

792; see also Collins & Aikman Corp. v. Northern Trust Bank Of Cal., N.A. (In re Collz'ns &
Aikman Corp.), 2006 Bankr. LEXIS 1724 at *ll (Bankr. E.D. Mich. Aug. 9, 2006) (holding that
res of the grantor trust was reachable by a receiver to satisfy claims of debtor’s creditors).

20. Section 542 of the Bankruptcy Code requires any entity, other than a custodian, in
possession, custody or control of property that (a) a debtor may use, sell or lease under section
363 of the Bankruptcy Code and (b) has more than inconsequential value, to deliver such
property to the debtor. See 11 U.S.C. § 542.6

21. Because (a) the Trustee is an entity as defined in section 101(15) of the
Bankruptcy Code and (b) the Trust Assets are estate property valued at approximately $2.1
million, the Trustee is required, pursuant to section 542 of the Bankruptcy Code, to deliver the
Trust Assets to the Debtors While the Trust Agreement provides that the Trust Funds shall be
held for the benefit of the Company’s creditors, it does not provide specific direction concerning
the turnover of such funds or expressly address the Company’s rights as the successor to the
Trustee. Accordingly, the Debtors contacted the Trustee to discuss a process to provide an
orderly liquidation and turnover of the Trust Assets to the Debtors’ estates

22. The entry of an order directing the Trustee to return the Trust Assets to the

Debtors is consistent with applicable case law. See, e.g., Goodman, 7 F.3d at 1125 (holding that

 

6 lt is unclear Whether section 543 of the Bankruptcy Code (regarding the turnover of estate assets held by a

custodian) is also applicable to the Trustee. Section 543 of the Bankruptcy Code applies to custodians as defined in
section 101(11) of the Bankruptcy Code. Section 101(11) of the Bankruptcy Code defines a “custodian” as “(A) a
receiver or trustee of any property of the debtor appointed in a case or proceeding not under this title; (B) assignee
under a general assignment for the benefit of the debtor’s creditors; or (C) trustee, receiver, or agent under
applicable law, or under a contract, that is appointed or authorized to take charge or property for the purpose of
enforcing a lien against such property, or for the purpose of general administration of such property for the benefit
of the debtor’s creditors.” See 11 U.S.C. § 101(11). Subsequent to the Petition Date, the Trustee became obligated
under the Trust Agreement to hold the funds in the Trust for the benefit of the Debtors’ creditors lt is not clear,
however, whether this constitutes “general administration for the benefit of the debtor’s creditors” To the extent,
however, that the Court determines that section 543 of the Bankruptcy Code, rather than section 542 of the
Bankruptcy Code applies to the Trustee, the Debtors respectfully request that this motion be considered a request for
turnover of the Trust Assets under section 543 of the Bankruptcy Code.

ll\/IPAC 5848606v.5

Case 18-11579-CSS Doc 143 Filed 12/17/18 Page 8 of 9

res of grantor trust was reachable by a receiver to satisfy claims of debtor’s creditors); In re Penn
Cent. Transp. Co., 354 F. Supp. 408, 416 (E.D. Pa. 1973) (tax driven deferred compensation plan
vulnerable in bankruptcy, and executives that participated in plan had no interest in plan funds,
but held only unsecured claims against employer), ayjf'd, 484 F.2d 1300 (3d Cir. 1973), cert
denied, 415 U.S. 951 (1974); ]n re Collz`ns &Aikman Corp., 2006 Bankr. LEXIS 1724 at *8-11,
2006 WL 2310798 at *3-4 (Bankr. E.D. Mich. Aug. 9, 2006) (holding that a rabbi trust res was
property of the estate and, thus, subject to turnover).

23. Based on the foregoing, the Debtors request that the Court approve the Stipulation
and direct Principal to liquidate the Trust Assets and to deliver their proceeds to the Debtors

NOTICE

24. Notice of the hearing of this Motion shall be provided to (i) the U.S. Trustee;
(ii) counsel for Centre Lane Partners, LLC; (iii) Retail Services WIS, Corporation; (iv) the
Trustee; (v) the Participants; and (vi) all the parties that have requested notice in this proceeding
pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief
requested, no other or further notice need be given.

NO PRIOR RE UEST

25. No previous motion for the relief sought herein has been made to this or any other

Court.
CONCLUSION

WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the attached hereto as Exhibit D, granting the relief requested in the Motion and

such further relief as may be just and proper.

IMPAC 5848606v.5

 

Case 18-11579-CSS Doc 143 Filed 12/17/18 Page 9 of 9

Dated: December 17, 2018
Wilmington, Delaware

ll\/IPAC 5848606v.5

POTTER ANDERSON & CGRROON LLP

/s/ R. Stephen McNel'll

Jeremy W. Ryan (DE Bar No. 4057)

R. Stephen McNeill (DE Bar No. 5210)

D. Ryan Slaugh (DE Bar No. 6325)

1313 North Market Street, Sixth Floor

P.O. Box 951

Wilmington, DE 19801

Telephone: (302) 984-6000

Facsimile: (302) 658-1192

Email: jryan@potteranderson.com
rmcneill@potteranderson.com
rslaugh@potterandercon.com

Counselfor the Debtors

